983 So. 2d 922 (2008)
Margaret Howard TILLEY, et al.
v.
UNOPENED SUCCESSION OF Walter J. HOWARD.
No. 2008-C-0820.
Supreme Court of Louisiana.
June 6, 2008.
In re Nunn, Earl; Nunn, Charles Lee; Norred, Jack; Howard, Joel Kevin; Stroud, Vonice; Kennedy, Jerald David; Dark, Marlene Howard; Anderson, Clovis; Howard, Arnold Calvin; Howard, Robbie; Stevenson, Jenetta Faye; Mead, Joy Howard; Walsworth, Nellie Ray; Howard, Floyd Desay; Causey, Karen Renee; Howard, Randall; Hamiter, William Jr.; Catlin, Donna Howard; Adcock, Billie Joe; Gilbert, Myrtle Howard; Payton, Shirley; Digilormo, Virginia; Davis, Mary Elizabeth; Howard, Michael Anthony; Howard, Preston; Howard, James MarLes Unknown Heirs; Hamiter, John T.; Nunn, Othel;  Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of Bienville, 2nd Judicial District Court Div. C, No. 39,405; to the Court of Appeal, Second Circuit, No. 43,013-CA.
Denied.